Order entered May 18, 1967, as appealed from,' unanimously modified, on the law, on the facts and in the exercise of discretion, to the extent of increasing the counsel fee awarded to Steptoe & Johnson, Esqs., to $15,000 inclusive of disbursements, and to reduce the counsel fee awarded Spencer & Tunstead, Esqs., to the sum of $3,000 inclusive of disbursements. While the record is somewhat sparse in itemizing the services rendered by Steptoe & Johnson, Esqs., sufficient is gleaned from the record as a whole to conclude that the result of their legal efforts was of substantial financial benefit to the incompetent. Initial defeat in the litigation commenced by them was eventually overcome on appeal, and the issues apparently involved considerable work and detail (see, generally, Matter of Burk, 6 A D 2d 429, 430). Tested by similar standards (Matter of Burk, supra), the fee awarded Spencer & Tunstead, Esqs., should be modified as indicated. It is difficult to determine what services, if any, beyond referral of the ease to Steptoe & Johnson were rendered by them in connection with the Washington proceedings, and the sum now allowed is adequate compensation for such other services as are set forth. As hereinabove modified the order appealed from is otherwise affirmed, with $30 costs and disbursements to all parties filing briefs, payable out of the estate. In arriving at the sum of $3,000 we disallow $34.12 representing lunches and taxi fare. Concur — Botein, P. J., Stevens, Capozzoli, Rabin and McNally, JJ.